Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 12/18/2020.
Claims 1-20 are pending.
Claims 1, 9, 11-12, 16-18 and 20 are amended.
Remarks
Applicant’s arguments filed on 12/18/2020 (‘Remarks’) have been considered.
Regarding the prior art rejections
Applicant’s arguments here are moot due to the reference Rubinstein (Pub. No. US 2018/0322758 A1) being used in the current rejection.
Regarding the objections to claims 12 and 16
	The objections with regard to claims 12 and 16 have been withdrawn due to the amendments to the claims. 
Regarding the 35 U.S.C. § 101 rejection
	Claims 1-20 remain rejected under 35 U.S.C. § 101. See the 35 U.S.C. § 101 rejection below for more information. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 here are rejected on the ground of nonstatutory obviousness-type 
Claim #
Present Application
‘720 Pat.
Claim #
1
A computer-implemented method, comprising: 








determining, by a system operatively coupled to a processor, schedule information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device; 

identifying, by the system, a deviation from the schedule information by the hub; and t





transmitting, by the system, an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity.
A system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

a schedule component that determines plan information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device; 


a tracking component that identifies a deviation from the plan information by the hub; a prediction component that determines a probability value that indicates that the deviation will result in an alert event; and 

an alert component that: generates and sends, via direct electrical connection or via one or more networks, an alert signal to a second entity based on the probability value indicating that the deviation will result in the alert event being equal to or greater than a defined threshold, wherein the alert signal causes notification to be generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to 


9
A system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 


a schedule component that determines schedule information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device; 


a tracking component that identifies a deviation from the schedule information by the hub; and 




an alert component that transmits an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity.












a schedule component that determines plan information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device; 


a tracking component that identifies a deviation from the plan information by the hub; a prediction component that determines a probability value 

an alert component that: generates and sends, via direct electrical connection or via one or more networks, an alert signal to a second entity based on the probability value indicating that the deviation will result in the alert event being equal to or greater than a defined threshold, wherein the alert signal causes notification to be generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation, the device is a mobile device worn by or associated with the first entity, and the second entity is distinct from but associated with the first entity, wherein the first entity is a dependent of the second entity, wherein the second entity is a caretaker of the first entity; and generates and sends, via direct electrical connection or via one or more networks, a second alert signal to a third entity based on a determination that the first entity is within a defined proximity of the third entity and based on the probability value indicating that the deviation will result in the alert event being equal to or greater than a defined threshold, the third entity being another caregiver of the first entity.

17
A computer program product for tracking an alert event, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, 


determine schedule information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device; 

identify a deviation from the schedule information by the hub; and 




send an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity.








determine a schedule information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a plurality of devices; 

identify a deviation from the schedule information by the hub; determine a probability value that indicates that the deviation will result in an alert event; and 


generate and send, via direct electrical connection or via one or more networks, to a second hub identified in a caregiver database, an alert signal to a second entity based on the probability value indicating that the deviation will result in the alert event being equal to or greater than a defined threshold, wherein the alert signal causes notification to be generated at the hub and the second hub and wherein the alert signal is sent to the second hub based on a determination that no response was received from the alert signal being sent to the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation, the device is a mobile device worn by or associated with the first entity, and a second entity is distinct from but associated with the first entity, wherein the first entity is a dependent of the 



Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because they are directed to a judicial exception without significantly more. 
Step 1 (Statutory Categories)
            The four categories of statutory subject matter are: (1) a process, (2) a machine, (3) a manufacture and (4) a composition of matter. MPEP § 2106.03. 
Claims 1-8 and 16 are directed to a process.
Claims 9-15 are directed to a machine.
Claims 17-20 are directed to a manufacture. 
Step 2A (Prong One: The Claimed Invention Recites a Judicial Exception)
Independent claim 1 (and similarly recited independent claims 9 and 17) include the following limitations that are directed to the abstract idea grouping of a mental 
determining [] schedule information for a hub of a plurality of hubs;
identifying [] a deviation from the schedule information by the hub; and
[determining] an alert [] based on the deviation and comprising a notification [], wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity and wherein the notification comprises an audible command.

	Independent claim 9 includes the additional limitation of determining that a device associated with the first entity has changed status from connected to the hub to not connected to the hub which likewise can be performed in the human mind or by a human being with a pen and paper.
Dependent claim 2, (receiving information indicative of a monitored status of the device and updating a status of the device based on a change in the monitored status of the device) is directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.
Dependent claims 3, 5, 13-15 and 19 (selecting information) are directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.
Dependent claims 4 and 11 (determining that the device has disconnected from the hub and has failed to connect the hub) are directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.

Dependent claim 7 (tracking a location of a hub) is directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.
Dependent claims 10, 16 and 18 (alerting based on a distance from hub) are directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.
Dependent claims 12 and 20 (determining the schedule information based on social action/selecting) are directed to the abstract idea grouping of a mental process that can be performed in the human mind or by a human being with a pen and paper.

            Step 2A (Prong Two: The Judicial Exception is not Integrated into a Practical Application)
Limitations that indicate that a judicial exception is integrated into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 2019 Revised SME Guidance, page 54.

Limitations that indicate that a judicial exception is not integrated into a practical application include:
An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 2019 Revised SME Guidance, page 55.

The independent claims recite limitations that indicate that the judicial is not integrated into a practical application.
The application of the steps in claim 1 via a system that allows for audible alerts, merely applies the abstract idea using a general purpose system as a tool. The elements in claim 1 of transmitting an alert and the alert causing a notification to be generated at a hub does no more than generally link the use of a judicial exception to a particular technological environment or field of use. These elements do not alone or in combination integrate the judicial exception into a practical application. Similar reasoning applies to independent claims 9 (general purpose memory and processor merely link the use of a judicial exception to a particular technological environment) and 17. 
The independent claims do not recite improvements to the functioning of a computer or to any other technology or technical field.
The independent claims do not apply the judicial exception with, or by use of, a particular machine, as only general purpose elements are recited (memory, processor, system). 

The independent claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
Considered as a whole the independent claims do not integrate the judicial exception into a practical application.  
            Dependent claim 2 recites merely applying the abstract idea by a general purpose computer/system and generally linking the use of a judicial exception to blockchain technology and therefore does not, alone or in combination with the remaining claim elements, integrate the judicial exception into a practical application.  
Dependent claims 3, 5, 13-15 and 19-20 recite (text message, digital image, website on the internet, smartphone, personal computer, tablet, wearable device, smart eyewear and smart watch) which are additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use therefore do not, alone or in combination with the remaining claim elements, integrate the judicial exception into a practical application.  .
Dependent claim 4 recites an alert signal causing a notification to be generated at a hub which is no more than generally link the use of a judicial exception to a particular technological environment or field of use therefore does not, alone or in combination with the remaining claim elements, integrate the judicial exception into a practical application. 

Step 2B (The Claims Do Not Provide an Inventive Content)
            The additional elements in the independent claims (system, transmitting an alert, causing a notification to be generated at the hub, memory, and processor are generic elements (well-understood, routine, and conventional) and do not alone or in combination with the remaining claim limitations amount to significantly more than the recited judicial exception. See, for example, Applicant’s Specification ¶ [0053], “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus…”; see also ¶ [0102], “The processing unit 1014 can be any of various available processors”; ¶ [0073], “Alert component 319 can generate and/or send one or more alert signal to one or more hubs 306 that cause the hubs 306 to generate one or more notifications. The notifications (e.g., messages such as, but not limited to, a text message, noises such as, but not limited to, an audible command, and/or visual displays such as, but not limited to, a digital image) can inform one or more caregivers of the occurrence and/or probability of an alert event.”
          The dependent claims also include generic elements that do not alone or in combination with the remaining claim limitations amount to significantly more than the recited judicial exception.
            Accordingly, claims 1-20 are rejected under 35 U.S.C. § 101.

35 U.S.C. § 101 Positive Statement (claims 17-20 are not directed to transitory/propagating signals)
Claims 17-20 are directed to a computer program product comprising a computer readable storage medium. Propagating signals and transitory storage mediums are not statutory subject matter. However, Applicant’s Specification (“Spec.”)¶ [0049], states that the “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Accordingly, in light of Spec. claims 17 are not interpreted as transitory/propagating signals. 
Claim Rejections – Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10 and 12-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Letz (Pub. No. US 2014/0062790 A1) in view of Rubinstein (Pub. No. US 2018/0322758 A1).

Regarding claim 1, Letz teaches a computer-implemented method, comprising: determining, by a system operatively coupled to a processor, schedule information for a hub of a plurality of hubs (Letz ¶¶ [0028], [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); identifying, by the system, a deviation from the schedule information by the hub (Letz ¶¶ [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); transmitting, by the (Letz ¶ [0037], only deviations beyond a threshold are reported; see also Fig. 1A & ¶ [0028], “system 100 transmits location updates for the sharing device [first entity] to other devices [receiving device/second entity that is distinct but associated with the first entity] (e.g., a server device, a receiving device, etc.) when the sharing device deviates from the simulated or predicted route”; see also Fig. 1A, network 105 and ¶ [0041]).
Although Letz teaches transmitting an alert, Letz does not explicitly teach an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity, wherein the alert signal causes a notification to be generated at the hub and wherein the notification comprises an audible command.
However, Rubenstein teaches transmitting an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity, wherein the alert signal causes a notification to be generated at the hub and wherein the notification comprises an audible command. (*although some of these elements are taught by Letz, Rubinstein teaches all of them; Rubinstein ¶ [0010], determination is made whether connection is lost based on distance and if so other interested parties are alerted; see also ¶¶ [0007]-[0008] caregiver with the smartphone is alerted of a child in dangerous location; see also ¶¶ [0022]-[0023], “the local and or remote alerts include: time, proximity, location, and device ID.”; see also ¶ [0070], alerts can be audible).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Letz and Rubinstein to teach alerting a caregiver when their device loses connection with a device associated with a child because it enhances the child’s safety. Rubinstein Title and Abstract. 

Regarding claim 3, Letz and Rubinstein teach the method of claim 1. 
Letz does not explicitly teach wherein the notification is selected from a group consisting of a text message, a noise, an audio command, and a digital image.
However, Rubinstein teaches where a notification is selected from a group consisting of a text message, a noise, an audio command, and a digital image (Rubinstein ¶ [0070], alerts/notifications can be audible)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Letz and Rubinstein to teach generating audible alerts because it increases the chances of attracting a user’s attention. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 6, Letz and Rubinstein teach the method of claim 1. Letz (Letz ¶ [0031], future location points and times are predicted).

Regarding claim 7, Letz and Rubinstein teach the method of claim 1. Letz furthermore teaches wherein the identification the deviation comprises tracking of a location of the hub (Letz ¶ [0065], location of a UE/hub is determined for determination of a deviation).

Regarding claim 8, Letz and Rubinstein teach the method of claim 1. Letz furthermore teaches wherein software is provided as a service in a cloud environment to perform the tracking of a location of the hub (Letz ¶ [0044], mapping service platform can exist within a cloud computing/storage platform).

Regarding claim 9, Letz teaches a system comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a schedule component that determines schedule information for a hub of a plurality of hubs (Letz ¶¶ [0028], [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); a tracking component that identifies a deviation from the (Letz ¶¶ [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); and an alert component that transmits an alert signal based on the deviation, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity (Letz ¶ [0037], only deviations beyond a threshold are reported; see also Fig. 1A & ¶ [0028], “system 100 transmits location updates for the sharing device [first entity] to other devices [receiving device/second entity that is distinct but associated with the first entity] (e.g., a server device, a receiving device, etc.) when the sharing device deviates from the simulated or predicted route”; see also Fig. 1A, network 105 and ¶ [0041]).
Although Letz teaches transmitting an alert, Letz does not explicitly teach an alert signal based on the deviation comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity, wherein the alert signal causes a notification to be generated that causes the hub to verify a location of the first entity in response to a determination that a device associated with the first entity has changed status from connected to the hub to not connected to the hub, and wherein the notification comprises a noise.
However, Rubenstein teaches transmitting an alert signal based on the deviation comprising a notification being generated at the hub, wherein the notification comprises (*although some of these elements are taught by Letz, Rubinstein teaches all of them; Rubinstein ¶ [0010], determination is made whether connection is lost based on distance and if so other interested parties are alerted; see also ¶¶ [0007]-[0008] caregiver with the smartphone is alerted of a child in dangerous location; see also ¶ [0022], “the local and or remote alerts include: time, proximity, location, and device ID.”; see also ¶ [0070], alerts can be audible).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Letz and Rubinstein to teach alerting a caregiver when their device loses connection with a device associated with a child because it enhances the child’s safety. Rubinstein Title and Abstract. 

Regarding claim 10, Letz teaches the system of claim 9. Letz furthermore teaches wherein the alert signal is indicative of an alert event wherein the device is more than a defined distance from the hub
Letz does not explicitly teach wherein the alert signal is indicative of an alert event wherein the device is more than a defined distance from the hub and wherein the 
However, Rubinstein teaches wherein the alert signal is indicative of an alert event wherein the device is more than a defined distance from the hub and wherein the second entity is a caregiver of the first entity (Rubinstein ¶ [0010], “The present invention monitors the distance of separation between a child's location and a caregiver's location, and alerts multiple other interested parties, such as parents, grandparents, etc., when the distance of separation increases enough to warrant attention, or when a connection between a caregiver's smartphone and the safety device is lost due to distance.”)
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Letz and Rubinstein to teach wherein the alert signal is indicative of an alert event wherein the device is more than a defined distance from the hub and wherein the second entity is a caregiver of the first entity because it allows for the monitoring of a child’s distance and alerting interested parties “when the distance of separation increases enough to warrant attention, Rubinstein ¶ [0010].

Regarding claim 12, Letz and Rubinstein teach the system of claim 9. Letz furthermore teaches extracting, by the system, a social action from an information corpus, wherein the schedule component determines the plan information based on the social action. (Letz ¶ [0039], user’s calendar appointments are used to initiate location sharing).

(Letz Fig. 1A, Pubic data source 111c and ¶ [0042]).

Regarding claim 14, Letz and Rubinstein teach the system of claim 9. Letz furthermore teaches wherein the hub is selected from a group consisting of a smartphone, a personal computer or a tablet (Letz ¶ [0057], “end user device or UE 101 can be an in-vehicle navigation system, a personal navigation device (PND), a portable navigation device, a cellular telephone, a mobile phone, a personal digital assistant (PDA), a watch, a camera, a computer, and/or other device that can perform navigation-related functions, such as digital routing and map display”).

Regarding claim 15, Letz and Rubinstein teach the system of claim 9. Letz furthermore teaches wherein the device is selected from a group consisting of a smartphone, a wearable device, smart eyewear or a smart watch (Letz ¶ [0057], “end user device or UE 101 can be an in-vehicle navigation system, a personal navigation device (PND), a portable navigation device, a cellular telephone, a mobile phone, a personal digital assistant (PDA), a watch, a camera, a computer, and/or other device that can perform navigation-related functions, such as digital routing and map display”).



Regarding claim 17, Letz teaches a computer program product for tracking an alert event, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: determine schedule information for a hub of a plurality of hubs, wherein the hub is communicatively coupled to a device (Letz ¶¶ [0028], [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); identify a deviation from the schedule information by the hub (Letz ¶¶ [0031] & [0037], the system enables predictions of future location and time of arrival of a user equipment/hubs based on plan information and deviations from the plan; Fig. 1A user equipment 101a-101n are the hubs and devices connected to one another; see also ¶¶ [0065]-[0066]); and send an alert signal based on the deviation and comprising a notification being generated, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity (Letz ¶ [0037], only deviations beyond a threshold are reported; see also Fig. 1A & ¶ [0028], “system 100 transmits location updates for the sharing device [first entity] to other devices [receiving device/second entity that is distinct but associated with the first entity] (e.g., a server device, a receiving device, etc.) when the sharing device deviates from the simulated or predicted route”; see also Fig. 1A, network 105 and ¶ [0041]).
Although Letz teaches transmitting an alert, Letz does not explicitly teach wherein the alert signal causes notification to be generated at the hub and wherein the notification comprises an audible command. 
However, Rubenstein teaches send an alert signal based on the deviation and comprising a notification being generated at the hub, wherein the notification comprises a first entity location, wherein a first entity is likely to be affected by the deviation and a second entity is distinct from but associated with the first entity, and wherein the alert signal causes a notification to be generated at the hub and wherein the notification comprises an audible command (*although some of these elements are taught by Letz, Rubinstein teaches all of them; see also ¶¶ [0007]-[0010] caregiver with the smartphone is alerted of a child in dangerous environment; see also ¶¶ [0022]-[0023], “the local and or remote alerts include: time, proximity, location, and device ID.”; see also ¶ [0070], alerts can be audible).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Letz and Rubinstein to teach alerting a caregiver to a location deviation because it enhances the child’s safety. Rubinstein Abstract and ¶ [0007]. 

Letz and Rubinstein teach all the limitations of claim 19 as asserted above with regard to claim 14. 


Claim 2 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Letz (Pub. No. US 2014/0062790 A1) in view of Rubinstein (Pub. No. US 2018/0322758 A1) and further in view of Lang (Pub. No. US 2018/0069899 A1).

Regarding claim 2, Letz and Rubinstein teach the computer-implemented method of claim 1. 
Letz and Rubinstein do not explicitly teach receiving, by the system, information from a second hub of the plurality of hubs, wherein the information is generated employing blockchain technology and is indicative of a monitored status of the device; and updating, by the system, to a second status of the device amongst the hub and the second hub based on a change in the monitored status of the device.
However, Lang teaches receiving, by the system, information from a second hub of the plurality of hubs, wherein the information is generated employing blockchain technology and is indicative of a monitored status of the device; and updating, by the system, to a second status of the device amongst the hub and the second hub based on a change in the monitored status of the device. (Lang ¶ [0194], blockchain technology can be used to monitor status of devices, “Blockchain networks can be used to log any kind of information distributed, used or collected by the policy management system, for example alerts, incidents, actions, decisions, evidence, sensor/device readings, status/state readings etc.”)
MPEP 2143(I).

Claims 4-5 and 11 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Letz (Pub. No. US 2014/0062790 A1) in view of Rubinstein (Pub. No. US 2018/0322758 A1) and further in view of in view of Wu (Pub. No. US 2016/0100341 A1)
 
Regarding claim 4, Letz and Rubinstein teach the method of claim 1. Letz furthermore teaches sending alert signals to devices, wherein the alert signal causes notification to be generated at the devices (Letz ¶ [0028], location updates are transmitted to other devices).  
Letz and Rubinstein do not explicitly teach sending an alert based determining that the device has disconnected from the hub and has failed to connect to the second hub, wherein the alert event comprises disconnection of the device from the hub and failure of the device to connect to a second hub from the plurality of hubs.
However, Wu teaches wherein the alert event comprises disconnection of the device from the hub and failure of the device to connect to a second hub from the plurality of hubs (Wu Fig. 6, steps 601, 602’, 604, 605, 606 & ¶¶ [0117], [0121]-[0125], UE is handed over from first base station to a second base station, however if a handover failure event is detected the UE is reconnected to the first base station and a report is sent to the first base station and the second base station; see also ¶ [0004]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Letz, Rubinstein and Wu to teach transmitting alert notifications regarding a handover failure. It is beneficial to do this because it allows for diagnosing and addressing the failure.  

Regarding claim 5, Letz, Rubinstein and Wu teach the method of claim 4. 
Letz does not explicitly teach wherein the notification is selected from a group consisting of a text message, a noise, an audio command, and a digital image.
However, Rubinstein teaches where a notification is selected from a group consisting of a text message, a noise, an audio command, and a digital image (Rubinstein ¶ [0070], alerts/notifications can be audible)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Letz, Rubinstein and Wu to teach generating audible alerts because it increases the chances of attracting a user’s attention. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 11, Letz and Rubinstein teach the system of claim 9. Letz furthermore teaches sending alert signals to devices, wherein the alert signal causes notification to be generated at the devices (Letz ¶ [0028], location updates are transmitted to other devices).  
Letz does not explicitly teach wherein the alert signal identifies an alert event comprising disconnection of the device from the hub and failure of the device to connect to a second hub from the plurality of hubs, and wherein the alert component first sends the alert signal to the hub associated with a device communicatively coupled to the hub and then sends the alert signal to additional hubs associated with the device in accordance with an authorized caregivers database in response to not receiving a confirmation receipt from the first hub.
However, Rubinstein teaches wherein the alert component first sends the alert signal to the hub associated with a device communicatively coupled to the hub and then sends the alert signal to additional hubs associated with the device in accordance with an authorized caregivers database in response to not receiving a confirmation receipt from the first hub (Rubinstein ¶ [0011], alerts are sent to a caregiver’s device and if the caregiver doesn’t respond, remote alerts are sent to devices of other authorized parties; see also ¶ [0034]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Letz and Rubinstein to teach notifying additional parties if a caregiver does not respond because it enhances the safety of the system by ensuring children are not left alone. Rubenstein ¶ [0011]. 
Rubinstein does not explicitly teach sending an alert based on determining that the device has disconnected from the hub and has failed to connect to the second hub.
However, Wu teaches wherein the alert event comprises disconnection of the (Wu Fig. 6, steps 601, 602’, 604, 605, 606 & ¶¶ [0117], [0121]-[0125], UE is handed over from first base station to a second base station, however if a handover failure event is detected the UE is reconnected to the first base station and a report is sent to the first base station and the second base station; see also ¶ [0004]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Letz, Rubinstein and Wu to teach transmitting alert notifications regarding a handover failure. It is beneficial to do this because it allows for diagnosing and addressing the failure.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2454                                                                                                                                                                                                        03/27/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/30/2021